Citation Nr: 1230208	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of the jaw, claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for a disability manifested by dizzy spells, to include as secondary to a jaw disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945, and from October 1951 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied the Veteran's claims for service connection.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and in March 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  No additional evidence was received.

In April 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In May 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a May 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Regardless of whether the Veteran was exposed to ionizing radiation during military service, neither cellulitis of the jaw nor temporomandibular joint (TMJ) syndrome is among the disabilities recognized by VA as etiologically related to ionizing radiation exposure, and there is no competent scientific or medical evidence even suggesting either disability is a radiogenic disease.  

3.  Cellulitis of the jaw and TMJ syndrome first manifested many years after service, and there is no competent, probative evidence even suggesting that there exists a medical relationship, or nexus, between either disability and service.

4.  No disability manifested by dizzy spells was shown in service, or for years thereafter, and there is no competent evidence or opinion that there exists a medical nexus between the Veteran's current vertigo and either service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the jaw, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  The criteria for service connection for a disability manifested by dizzy spells, to include as secondary to a disability of the jaw, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection (to include as secondary to another service-connected disability), as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the May 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as post-service VA and non-VA treatment records identified by the Veteran and requested by the Board in its May 2011 remand (i.e., District One Hospital records).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim for service connection, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with either claim for service connection on appeal.  However, as will be discussed below, given the facts pertinent to each claim, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



A. Jaw Disability

At the outset, the Board notes that the record does not reflect, and the Veteran does not contend, that a disability of the jaw had its onset during, or shortly after, service.  Rather, he indicated on various occasions during this appeal, including at the April 2011 Board hearing, that he developed redness and swelling in the area of his jaw (also described as from his cheek to chin) in 2008 and was hospitalized for treatment.  In his October 2008 claim, the Veteran indicated that this disability may be due to exposure to ionizing radiation which occurred when he was stationed in Japan for six weeks following the end of World War II (WWII).  

Review of the service treatment records from both periods of active duty are silent for any disability of the jaw (to include the bone).  The Veteran was seen on numerous occasions for dental work during service, but at no time was any abnormality of the jaw noted.  Separation examination reports dated in December 1945 and September 1955 each indicate no clinical abnormalities of the mouth.  

Post-service medical evidence indicates that the Veteran contacted VA's Telephone Care Nurse Triage team on May 17, 2008, regarding a three-day history of left jaw problems.  The Veteran indicated that he felt a lump in his jaw, that it was painful, and that it hurt when he chewed.  The following day, the Veteran was admitted for treatment at District One Hospital.  The emergency department report indicates a swollen left jaw with a history of dental work on the right upper teeth two weeks earlier; a CT scan revealed cellulitis.  The clinical impression was cellulitis of the left jaw, "suspect dental etiology."  The Veteran was hospitalized for intravenous antibiotic treatment and released two days later (May 20, 2008).  Subsequent treatment records are silent for continued problems relating to cellulitis.  

However, in May 2010, the Veteran complained of right ear aching and a clicking in his jaw; the differential diagnosis included temporomandibular joint (TMJ) syndrome.  Thereafter, in April 2012, the Veteran was diagnosed with right TMJ syndrome manifested by right facial pain.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2011).  Service connection can also be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Pertinent VA regulation defines a 'radiation-exposed veteran' as a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of activities defined as a 'radiation-risk activity,' including participation in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).  The term 'occupation of Hiroshima or Nagasaki, Japan, by United States forces,' means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, which were required to perform or support military occupation functions.  38 C.F.R. § 3.309(d)(3)(vi).  

The Veteran served on active duty from September 1942 to December 1945 and his DD Form 214 indicates foreign service in support of WWII.  Although he admitted during the April 2011 Board hearing that he is uncertain whether he was exposed to radiation during service, he has indicated that he served onboard a destroyer that acted as "port director" for approximately six weeks following the surrender of the Empire of Japan on September 2, 1945.  Unfortunately, the Veteran has not identified the "port" at which he was stationed during service.  Absent such information, the current record contains insufficient evidence to identify the Veteran as a 'radiation-exposed veteran.'  

The Board acknowledges that VA has not made any efforts - other than requesting any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, for the Veteran - to locate service records that might shed further light on where he served during service and whether he was exposed to ionizing radiation.  However, in this case, a remand to accomplish such development is unnecessary because, as discussed below, regardless of whether the Veteran was exposed to ionizing radiation, as alleged, there simply is no persuasive scientific or medical evidence even suggesting that there exists medical nexus between either pertinent diagnosis associated with the Veteran's jaw-cellulitis or TMJ syndrome-and any such radiation exposure, as alleged.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, are to be avoided).

The Board points out, initially, that neither condition is listed among those diseases for which service connection shall be presumed when exposure to ionizing radiation is confirmed.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d)(1), (2).  Furthermore, neither is among those expressly identified as a 'radiogenic disease,' meaning a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(xxiii).  The Veteran also has not cited or submitted any 'competent scientific or medical evidence' that the claimed conditions should otherwise be considered a radiogenic disease.  See id. at (b)(4).  In fact, when questioned during the April 2011 Board hearing, the Veteran denied that any clinician had indicated his jaw condition is related to ionizing radiation exposure.  Under these circumstances, the Board notes that VA need not consider the special development and adjudication procedures provided in 38 C.F.R. § 3.311 for certain ionizing radiation claims.  

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between this Veteran's cellulitis or TMJ syndrome, both diagnosed so many years after the Veteran's discharge, and any incident of service, to include the alleged ionizing radiation exposure.  None of the contemporaneous medical records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

In short, there simply is no persuasive evidence to support the Veteran's claim for service connection for a jaw disability, and on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects that the Veteran does have a disability of the jaw, there is absolutely no competent, probative evidence to support a finding that either condition "may be associated with" an event, injury, or disease in service"-specifically, alleged ionizing radiation exposure. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between either condition and service, to include ionizing radiation exposure, the Board notes that the matter of the etiology of each disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection for a jaw disability, to include as due to exposure to ionizing radiation, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Disability Manifested by Dizzy Spells

In addition to the basic legal authority noted above, the Board points out that pertinent to the claim involving dizzy spells, the Board notes that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, a May 2009 Report of Contact indicates that the Veteran was uncertain as to whether his claimed dizzy spells are related to his jaw disability.  Based on this statement, the RO adjudicated the Veteran's claim for service connection under theories of both direct and secondary service connection.  See 38 C.F.R. §§ 3.303 and 3.310.  More recently, in April 2011, the Veteran reiterated his belief in a theory of secondary service connection by testifying that his dizzy spells began two weeks after his jaw condition (in 2008).  

Given the Board's earlier determination denying service connection for a jaw disability, the Veteran's claim for service connection for a disability manifested by dizzy spells as secondary to a jaw disability must fail.  The Board will, however, consider whether the evidence supports a claim for service connection for this disability under general principles of service connection (i.e., 38 C.F.R. § 3.303) in light of the Veteran's initial uncertainty regarding the etiology of his claimed disability.  In this case, as discussed below, the Board finds there is no basis for an award of service connection for a disability manifested by dizzy spells.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to a disability manifested by dizzy spells.  No abnormalities with respect to this condition were noted in either the December 1945 or the September 1955 report of discharge examination.  

Post service, the first evidence of pertinent problems is reflected in private treatment records dated in November 2008 which show hospital admission for an episode of dizziness lasting approximately twenty minutes.  A work-up, including a head CT, revealed no issues other than severe small vessel ischemic disease.  The Veteran's dizziness resolved and he was discharged with a diagnosis of "dizziness, now resolved."  Less than one month later, the Veteran was seen at VA for a "dizzy spell;" he indicated it was the third episode in one month.  The Veteran was admitted for evaluation, and during a neurological consult he reported that he was unsure as to what triggered the spells, but that they seemed to have started about one week after he began taking prednisone for chronic low back pain.  The differential diagnosis was benign paroxysmal positional vertigo (BPPV) versus decreased perfusion secondary to possible stenosis of vertebral arteries.  An MRI was ordered, which was negative.  The final assessment by neurology was BPPV.  

Thereafter, in December 2008, the Veteran was seen at VA's ear, nose, and throat (ENT) clinic for evaluation of his vertigo.  The examining physician noted that the Veteran's symptoms did not classically fit into any of the vestibular syndromes, such as BPPV, Meniere's, or vestibular neuritis.  An electronystagmogram (ENG) was ordered which revealed no vestibular dysfunction.  A February 2009 ENT follow-up report reflects that the Veteran indicated no further dizzy spells following the November 2008 admission.  The final assessment was two to three vertiginous episodes of unclear etiology.  An addendum to the February 2009 report states that the Veteran's presentation suggests vestibular origin, possibly mild neuritic attacks versus vertebrobasilar insufficient (VBI).  No pertinent further treatment or evaluation is recorded.  

As indicated, no disability manifested for by dizzy spells was shown in service or for many years thereafter.  Indeed, the first medical indicia, and assessment, of vertigo was assessed approximately 53 years after service discharge.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the vertigo diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  On this record, an examination and medical opinion would not provide probative evidence necessary to support the Veteran's claim; therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's claimed vertigo.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's vertigo and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain,  11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for vertigo must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



	
ORDER

Service connection for a disability of the jaw, to include as due to ionizing radiation exposure, is denied.

Service connection for a disability manifested by dizzy spells, to include as secondary to a disability of the jaw, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


